COURT OF APPEALS OF VIRGINIA


Present:     Judges Bray, Annunziata and Frank


D. RAMESH CHANDER
                                              MEMORANDUM OPINION *
v.       Record No. 2937-98-4                     PER CURIAM
                                                 JUNE 22, 1999
DARLENE ANN (JONES) CHANDER


                 FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        J. Howe Brown, Jr., Judge

              (Hunter C. Harrison, Jr., on briefs), for
              appellant.

              (Carolyn M. Grimes; Sharon K. Lieblich, P.C.,
              on brief), for appellee.


         D. Ramesh Chander (husband) appeals the decision of the

circuit court dismissing his Bill of Complaint for Annulment and

awarding a divorce to Darlene Ann (Jones) Chander (wife).     Husband

contends that the trial court erred by affirming the

commissioner's report because the commissioner allowed into

evidence testimony and documents that should have been excluded

under the parol evidence rule.     Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the decision of the trial

court.     See Rule 5A:27. 1


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     1
     Wife has filed motions to increase bond and for an award of
attorney's fees related to this appeal. We deny both motions.
       The evidence was heard by the commissioner in chancery, whose

report was affirmed without modification by the trial court.

            The commissioner's report is deemed to be
            prima facie correct. The commissioner has
            the authority to resolve conflicts in the
            evidence and to make factual findings. When
            the commissioner's findings are based upon
            ore tenus evidence, "due regard [must be
            given] to the commissioner's ability . . .
            to see, hear and evaluate the witness at
            first hand." Because of the presumption of
            correctness, the trial judge ordinarily must
            sustain the commissioner's report unless the
            trial judge concludes that it is not
            supported by the evidence.

Brown v. Brown, 11 Va. App. 231, 236, 397 S.E.2d 545, 548 (1990)

(citations omitted).

       Husband filed a Bill of Complaint for Annulment of his

marriage to wife, alleging that the marriage and the marriage

contract was "induced by fraud" because wife secretly intended

never to consummate the marriage.    He denied any knowledge that

wife did not intend to consummate the marriage or cohabit with

him.    Wife filed a Bill of Complaint seeking a divorce on the

basis of living separate for six months and sought ratification

and incorporation of the parties' antenuptial agreement.

Husband's appeal is based upon the contention that the parol

evidence rule barred wife from introducing evidence concerning the

circumstances surrounding the execution of the parties'

antenuptial agreement.




                                - 2 -
     Antenuptial agreements are subject to the same rules of

construction and interpretation applicable to contracts generally.

See Davis v. Davis, 239 Va. 657, 661-62, 391 S.E.2d 255, 257

(1990) (Compton, J., dissenting).

          The general rule in Virginia is that parol
          evidence of prior stipulations or oral
          agreements is inadmissible to vary,
          contradict, or explain the terms of a
          complete, unambiguous, unconditional written
          contract. When a claim is made under an
          unambiguous written instrument, however, a
          signatory to the instrument may introduce
          parol evidence to establish a defense based
          on such doctrines as partial integration,
          collateral contract, fraudulent procurement,
          mutual mistake, or condition precedent.

Price v. Taylor, 251 Va. 82, 86-87, 466 S.E.2d 87, 89 (1996)

(citation omitted).   One exception to the parol evidence rule,

the doctrine of partial integration,

          recognizes that the final form of a contract
          between parties may not reflect the complete
          agreement of the parties or accurately
          reflect the course of dealing between
          parties based on their complete agreement.
          In such circumstances, "where the entire
          agreement has not been reduced to writing,
          parol evidence is admissible, not to
          contradict or vary its terms but to show
          additional independent facts
          contemporaneously agreed upon, in order to
          establish the entire contract between the
          parties."

Jim Carpenter Co. v. Potts, 255 Va. 147, 155-56, 495 S.E.2d 828,

833 (1998) (citation omitted).

     Husband's initial pleading raised the issue of fraudulent

procurement of the marriage contract.    Wife's evidence addressed

                                 - 3 -
husband's allegation that she agreed to marry him while secretly

having no intention to live with him or to consummate the

marriage.    Nothing in the challenged evidence contradicted any

provision in the parties' agreement or was an attempt to vary

its terms.    Nothing in the antenuptial agreement related to the

parties' intention to consummate their marriage or to live

together.

        Husband relies heavily upon the provision contained in

paragraph eleven that "[t]his Agreement contains the entire

understanding of [husband] and [wife], and no representation or

promise has been made except as contained herein."    However,

that provision cannot be expanded beyond the subject matter of

the agreement to bar "'proof of a prior or contemporaneous oral

agreement that is independent or, collateral to and not

inconsistent with the written contract, and which would not

ordinarily be expected to be embodied in the writing.'"     Jim

Carpenter Co., 255 Va. at 156, 495 S.E.2d at 833 (citation

omitted).    The agreement addressed solely property matters,

repeatedly emphasizing the parties' desire to maintain separate

financial property.    One notable exception was the parties'

agreement that wife would receive retirement benefits as a

surviving spouse through husband's employment with the World

Bank.




                                 - 4 -
     The commissioner allowed wife to introduce evidence

concerning the circumstances surrounding the parties'

antenuptial agreement and marriage.    Wife's evidence

demonstrated that she and husband met and dated briefly in 1990,

but that she indicated to him that she was not romantically

attracted to him.   At husband's request, they remained friends.

In 1994, husband asked wife to marry him so that his World Bank

pension would not be "wasted," but she declined.   Husband

continued to discuss marriage, indicating to wife that they

would lead separate lives and would remain only friends.      Wife

agreed to marry husband on these conditions.   While husband

denied any knowledge of wife's intention not to consummate the

marriage or live together, the commissioner noted that husband

admitted that he and wife made no plans concerning the wedding

night or where they would live following the marriage.

     Husband also alleges that the trial court applied an

incorrect standard of review to the commissioner's report.     The

trial court properly deferred to the witness credibility

determinations made by the commissioner, and found that the

evidence supported the commissioner's findings.    See Brown, 11

Va. App. at 236, 397 S.E.2d at 548.    Therefore, husband's

contention is without merit.




                               - 5 -
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                              - 6 -